281 P.2d 769 (1955)
Charles Edwin YORK, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12086.
Criminal Court of Appeals of Oklahoma.
March 23, 1955.
David Tant, Oklahoma City, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
JONES, Presiding Judge.
Charles Edwin York was charged by an information filed in the District Court of Oklahoma County with the crime of robbery with firearms, was tried, convicted and sentenced to serve 45 years in the penitentiary.
A petition in error with a transcript of the record attached has been filed in this court. However, no brief has been filed in behalf of the accused and no appearance was made in his behalf at the time the case was assigned for oral argument.
An examination of the petition in error discloses that the questions assigned as error can only be determined by the examination of a casemade containing a certified record of the evidence introduced at the trial. Since the record of the evidence introduced at the trial is not before us, we cannot determine any of the assignments of error. There is nothing in the transcript of the record to show that the judgment and sentence should not have been rendered.
The judgment and sentence of the District Court of Oklahoma County is affirmed.
BRETT and POWELL, JJ., concur.